UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Funds Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: October 31, 2009 Date of reporting period: January 31, 2009 Item 1. Schedule of Investments: Putnam Absolute Return 100 Fund The fund's portfolio 1/31/09 (Unaudited) COLLATERALIZED MORTGAGE OBLIGATIONS (0.7%)(a) Principal amount Value JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 05-LDP4, Class A2, 4.79s, 2042 (F) $59,457 $54,469 Total collateralized mortgage obligations (cost $53,808) CORPORATE BONDS AND NOTES (0.6%)(a) Principal amount Value Retail (0.6%) Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 6 5/8s, 2011 $60,000 $50,787 Total corporate bonds and notes (cost $49,333) SHORT-TERM INVESTMENTS (94.0%)(a) Shares Value Federated Prime Obligations Fund 7,587,815 $7,587,815 Total short-term investments (cost $7,587,815) TOTAL INVESTMENTS Total investments (cost $7,690,956) (b) CREDIT DEFAULT CONTRACTS OUTSTANDING at 1/31/09 (Unaudited) Upfront Fixed payments premium Termi- received Swap counterparty / received Notional nation (paid) by fund Unrealized Referenced debt* (paid)** amount date per annum depreciation Deutsche Bank AG Macy's Retail Holdings, 7.45%,7/15/17 $ $51,000 6/20/11 (825 bp) $(1,566) Total * Payments related to the reference debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. NOTES (a) Percentages indicated are based on net assets of $8,068,307 . (b) The aggregate identified cost on a tax basis is $7,690,956, resulting in gross unrealized appreciation and depreciation of $2,115 and -, respectively, or net unrealized appreciation of $2,115. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as a Level 2 or Level 3 for FASB 157 disclosures based on the securities valuation inputs. Debt obligations are considered secured unless otherwise indicated. The dates shown on debt obligations are the original maturity dates. Security valuation Market quotations are not considered to be readily available for certain debt obligations; such investments are valued at fair value on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the funds manager, a wholly-owned subsidiary of Putnam Investments, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation which Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Credit default contracts The fund may enter into credit default contracts to provide a measure of protection against risk of loss following a default, or other credit event in respect of issuers within an underlying index or a single issuer, or to gain credit exposure to an underlying index or issuer. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses.The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements (SFAS 157). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. The Standard establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of January 31, 2009: Valuation inputs Investments in securities Other financial instruments Level 1 $7,587,815 $ Level 2 50,787 (1,566) Level 3 54,469 Total $7,693,071 $(1,566) Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/(depreciation) on the instrument. The following is a reconciliation of Level 3 assets as of January 31, 2009: Investment in securities Other financial instruments Balance as of December 23, 2008 (Commencement of operations) $ $ Accrued discounts/premiums Realized gain/loss 47 Change in net unrealized appreciation/(depreciation) 661 Net purchases/sales Net transfers in and/or out of Level 3 53,761 Balance as of January 31, 2009 $54,469 $ Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/ (depreciation) on the instrument. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: April 1, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: April 1, 2009 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: April 1, 2009 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Funds Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: October 31, 2009 Date of reporting period: January 31, 2009 Item 1. Schedule of Investments: Putnam Absolute Return 300 Fund The fund's portfolio 1/31/09 (Unaudited) COLLATERALIZED MORTGAGE OBLIGATIONS (1.5%)(a) Principal amount Value JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 05-LDP4, Class A2, 4.79s, 2042 (F) $182,943 $167,598 Total collateralized mortgage obligations (cost $165,564) CORPORATE BONDS AND NOTES (1.3%)(a) Principal amount Value Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 6 5/8s, 2011 $170,000 $143,894 Total corporate bonds and notes (cost $139,775) SHORT-TERM INVESTMENTS (82.9%)(a) Shares Value Federated Prime Obligations Fund 9,165,737 $9,165,737 Total short-term investments (cost $9,165,737) TOTAL INVESTMENTS Total investments (cost $9,471,076) (b) CREDIT DEFAULT CONTRACTS OUTSTANDING at 1/31/09 (Unaudited) Upfront Fixed payments premium Termi- received Swap counterparty / received Notional nation (paid) by fund Unrealized Referenced debt* Rating *** (paid)** amount date per annum depreciation Deutsche Bank AG Macy's Retail Holdings, 7.45%,7/15/17 $ $144,500 6/20/11 (825 bp) $(4,437) Total * Payments related to the reference debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenceddebt. Ratings for an underlying index represents the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch's ratings are believed to be the most recent ratings available at January 31, 2009. NOTES (a) Percentages indicated are based on net assets of $11,053,596 . (b) The aggregate identified cost on a tax basis is $9,471,076, resulting in gross unrealized appreciation and depreciation of $6,153 and $-, respectively, or net unrealized appreciation of $6,153. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as a Level 2 or Level 3 for FASB 157 disclosures based on the securities valuation inputs. The dates shown on debt obligations are the original maturity dates. Debt obligations are considered secured unless otherwise indicated. Security valuation Market quotations are not considered to be readily available for certain debt obligations; such investments are valued at fair value on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the funds manager, a wholly-owned subsidiary of Putnam Investments, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation which Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Credit default contracts The fund may enter into credit default contracts to provide a measure of protection against risk of loss following a default, or other credit event in respect of issuers within an underlying index or a single issuer, or to gain credit exposure to an underlying index or issuer. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses.The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The funds maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk is mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements (SFAS 157). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. The Standard establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of January 31, 2009: Valuation inputs Investments in securities Other financial instruments Level 1 $9,165,737 $ Level 2 143,894 (4,437) Level 3 167,598 Total $9,477,229 $(4,437) Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/(depreciation) on the instrument. The following is a reconciliation of Level 3 assets as of January 31, 2009: Investment in securities Other financial instruments Balance as ofDecember 24, 2008 (Commencement of operations) $ $ Accrued discounts/premiums Realized gain/loss Change in net unrealized appreciation/(depreciation) Net purchases/sales Net transfers in and/or out of Level 3 167,598 Balance as of January 31, 2009 $167,598 $ Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/(depreciation) on the instrument. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: April 1, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: April 1, 2009 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: April 1, 2009 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Funds Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: October 31, 2009 Date of reporting period: January 31, 2009 Item 1. Schedule of Investments: Putnam Absolute Return 500 Fund The fund's portfolio 1/31/09 (Unaudited) COMMON STOCKS (8.9%)(a) Shares Value Beverage (0.3%) Pepsi Bottling Group, Inc. (The) 1,400 $27,006 PepsiCo, Inc. 500 25,115 Biotechnology (0.4%) Amgen, Inc. (NON) 800 43,880 Biogen Idec, Inc. (NON) 600 29,190 Chemicals (0.2%) Dow Chemical Co. (The) 2,900 33,611 Coal (0.2%) Alpha Natural Resources, Inc. (NON) 1,900 31,008 Computers (0.7%) Brocade Communications Systems, Inc. (NON) 11,000 41,910 Seagate Technology (Cayman Islands) 7,300 27,667 Western Digital Corp. (NON) 2,700 39,636 Conglomerates (0.2%) Walter Industries, Inc. 1,800 33,192 Consumer goods (0.3%) Eastman Kodak Co. 4,700 21,291 Estee Lauder Cos., Inc. (The) Class A 1,000 26,250 Electronics (0.2%) LSI Logic Corp. (NON) 8,800 27,984 Energy (oil field) (0.2%) FMC Technologies, Inc. (NON) 1,300 38,467 Engineering and construction (0.2%) Fluor Corp. 700 27,230 Financial (0.3%) CapitalSource, Inc. 7,200 26,208 JPMorgan Chase & Co. 1,000 25,510 Food (0.2%) Corn Products International, Inc. 1,100 25,465 Health-care services (0.3%) CIGNA Corp. 2,700 46,872 Insurance (0.3%) Axis Capital Holdings, Ltd. (Bermuda) 1,000 24,260 XL Capital, Ltd. Class A (Bermuda) 8,500 24,650 Investment banking/Brokerage (0.3%) Raymond James Financial, Inc. 1,800 33,318 State Street Corp. 800 18,616 Machinery (0.5%) Cummins, Inc. 1,200 28,776 Joy Global, Inc. 1,400 29,162 Manitowoc Co., Inc. (The) 3,600 19,800 Media (0.2%) Interpublic Group of Companies, Inc. (The) (NON) 8,200 27,306 Metals (0.2%) AK Steel Holding Corp. 1,700 13,719 Cliffs Natural Resources, Inc. 600 13,902 Natural gas utilities (0.4%) Energen Corp. 1,000 29,210 Southwestern Energy Co. (NON) 1,000 31,650 Oil and gas (0.4%) Exxon Mobil Corp. 800 61,184 Pharmaceuticals (0.4%) Forest Laboratories, Inc. (NON) 1,800 45,072 King Pharmaceuticals, Inc. (NON) 2,900 25,346 Power producers (0.3%) Mirant Corp. (NON) 800 13,736 NRG Energy, Inc. (NON) 1,400 32,704 Regional Bells (0.2%) Qwest Communications International, Inc. 8,600 27,692 Retail (0.5%) Big Lots, Inc. (NON) 2,100 28,245 BJ's Wholesale Club, Inc. (NON) 900 25,812 Safeway, Inc. 1,300 27,859 Schools (0.2%) Apollo Group, Inc. Class A (NON) 400 32,584 Shipping (0.2%) Ryder System, Inc. 800 27,024 Software (0.8%) Adobe Systems, Inc. (NON) 2,100 40,551 Symantec Corp. (NON) 3,500 53,655 VMware, Inc. Class A (NON) 1,300 26,910 Telecommunications (0.2%) Sprint Nextel Corp. (NON) 15,700 38,151 Textiles (0.1%) Jones Apparel Group, Inc. 5,600 19,376 Total common stocks (cost $1,526,186) U.S. TREASURY OBLIGATIONS (7.7%)(a) Principal amount Value U.S. Treasury Inflation Index Notes 4 1/4s, January 15, 2010 $252,332 $255,328 3 7/8s, April 15, 2029 258,244 310,422 2 5/8s, July 15, 2017 204,836 214,630 2 3/8s, April 15, 2011 213,886 215,223 2s, January 15, 2014 229,760 229,616 Total U.S. treasury obligations (cost $1,212,862) COLLATERALIZED MORTGAGE OBLIGATIONS (0.9%)(a) Principal amount Value JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 05-LDP4, Class A2, 4.79s, 2042 (F) $150,928 $138,268 Total collateralized mortgage obligations (cost $136,590) CORPORATE BONDS AND NOTES (0.7%)(a) Principal amount Value Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 6 5/8s, 2011 $135,000 $114,269 Total corporate bonds and notes (cost $110,998) SHORT-TERM INVESTMENTS (73.1%)(a) Principal amount/shares Value Federated Prime Obligations Fund 11,585,576 $11,585,576 U.S. Treasury Bills for effective yields ranging from 0.29% to 0.39%, November 19, 2009 $120,000 119,703 Total short-term investments (cost $11,705,279) TOTAL INVESTMENTS Total investments (cost $14,691,915) (b) WRITTEN OPTIONS OUTSTANDING at 1/31/09 (premiums received $136,606) (Unaudited) Contract Expiration date/ amount strike price Value Adobe Systems, Inc. (Call) $2,100 Feb-09/$23.69 $97 AK Steel Holding Corp. (Call) 1,700 Feb-09/$10.32 204 Alpha Natural Resources, Inc. (Call) 1,900 Feb-09/$17.79 2,117 Amgen, Inc. (Call) 800 Feb-09/$63.59 27 Apollo Group, Inc. Class A (Call) 400 Feb-09/$85.08 1,076 Axis Capital Holdings, Ltd. (Bermuda) (Call) 1,000 Feb-09/$31.81 64 Big Lots, Inc. (Call) 2,100 Feb-09/$15.94 222 Biogen Idec, Inc. (Call) 600 Feb-09/$52.52 499 BJ's Wholesale Club, Inc. (Call) 900 Feb-09/$37.40 52 Brocade Communications Systems, Inc. (Call) 11,000 Feb-09/$3.06 9,225 CapitalSource, Inc. (Call) 7,200 Feb-09/$4.73 42 CIGNA Corp. (Call) 2,700 Feb-09/$18.58 1,911 Cliffs Natural Resources, Inc. (Call) 600 Feb-09/$28.33 237 Corn Products International, Inc. (Call) 1,100 Feb-09/$31.60 130 Cummins, Inc. (Call) 1,200 Feb-09/$29.47 380 Dow Chemical Co. (The) (Call) 2,900 Feb-09/$16.54 236 Eastman Kodak Co. (Call) 4,700 Feb-09/$7.29 39 Energen Corp. (Call) 1,000 Feb-09/$32.49 438 Estee Lauder Cos., Inc. (The) Class A (Call) 1,000 Feb-09/$34.05 18 Exxon Mobil Corp. (Call) 800 Feb-09/$88.21 29 Fluor Corp. (Call) 700 Feb-09/$50.14 106 FMC Technologies, Inc. (Call) 1,300 Feb-09/$26.21 5,459 Forest Laboratories, Inc. (Call) 1,800 Feb-09/$27.97 130 Interpublic Group of Companies, Inc. (The) (Call) 8,200 Feb-09/$4.33 505 Jones Apparel Group, Inc. (Call) 5,600 Feb-09/$6.64 47 Joy Global, Inc. (Call) 1,400 Feb-09/$25.52 441 JPMorgan Chase & Co. (Call) 1,000 Feb-09/$34.51 116 King Pharmaceuticals, Inc. (Call) 2,900 Feb-09/$11.61 27 LSI Logic Corp. (Call) 8,800 Feb-09/$3.53 992 Manitowoc Co., Inc. (The) (Call) 3,600 Feb-09/$9.57 44 Mirant Corp. (Call) 800 Feb-09/$20.66 101 NRG Energy, Inc. (Call) 1,400 Feb-09/$25.25 768 Pepsi Bottling Group, Inc. (The) (Call) 1,400 Feb-09/$24.76 71 PepsiCo, Inc. (Call) 500 Feb-09/$60.49 6 Qwest Communications International, Inc. (Call) 8,600 Feb-09/$3.92 361 Raymond James Financial, Inc. (Call) 1,800 Feb-09/$19.10 1,788 Ryder System, Inc. (Call) 800 Feb-09/$42.80 115 S&P 500 E-Mini (Put) 36 Feb-09/$750.00 20,701 Safeway, Inc. (Call) 1,300 Feb-09/$26.33 39 Seagate Technology (Cayman Islands) (Call) 7,300 Feb-09/$4.88 613 Southwestern Energy Co. (Call) 1,000 Feb-09/$32.29 1,906 Sprint Nextel Corp. (Call) 15,700 Feb-09/$1.98 8,878 State Street Corp. (Call) 800 Feb-09/$43.22 16 Symantec Corp. (Call) 3,500 Feb-09/$14.89 3,899 VMware, Inc. Class A (Call) 1,300 Feb-09/$26.30 113 Walter Industries, Inc. (Call) 1,800 Feb-09/$19.32 2,746 Western Digital Corp. (Call) 2,700 Feb-09/$12.72 6,126 XL Capital, Ltd. Class A (Bermuda) (Call) 8,500 Feb-09/$3.96 1,453 Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 1/31/09 (Unaudited) Upfront Fixed payments premium Termi- received Swap counterparty / received Notional nation (paid) by fund Unrealized Referenced debt* Rating*** (paid)** amount date per annum depreciation Deutsche Bank AG Macy's Retail Holdings, 7.45%, 7/15/17 $ $114,750 6/20/11 (825 bp) $(3,524) Total * Payments related to the reference debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represents the average of the ratings of all the securities included in that index. The Moody's or Standard & Poor's ratings are believed to be the most recent ratings available at January 31, 2009. NOTES (a) Percentages indicated are based on net assets of $16,006,170 . (b) The aggregate identified cost on a tax basis is $14,691,915, resulting in gross unrealized appreciation and depreciation of $85,538 and $176,656, respectively, or net unrealized depreciation of $91,118. (NON) Non-income-producing security. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as a Level 2 or Level 3 for FASB 157 disclosures based on the securities valuation inputs. At January 31, 2009, liquid assets totaling $53,910 have been designated as collateral for open options contracts. Debt obligations are considered secured unless otherwise indicated. The dates shown on debt obligations are the original maturity dates. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued at fair value on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the funds manager, a wholly-owned subsidiary of Putnam Investments, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation which Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Credit default contracts The fund may enter into credit default contracts to provide a measure of protection against risk of loss following a default, or other credit event in respect of issuers within an underlying index or a single issuer, or to gain credit exposure to an underlying index or issuer. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses.The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities The funds maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk is mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements (SFAS 157). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. The Standard establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of January 31, 2009: Valuation inputs Investments in securities Other financial instruments Level 1 $13,003,338 $ Level 2 1,459,191 58,472 Level 3 138,268 Total $14,600,797 $58,472 Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/(depreciation) on the instrument. The following is a reconciliation of Level 3 assets as of January 31, 2009: Investment in securities Other financial instruments Balance as ofDecember 24, 2008 (commencement of operations) $ $ Accrued discounts/premiums Realized gain/loss Change in net unrealized appreciation/(depreciation) Net purchases/sales Net transfers in and/or out of Level 3 138,268 Balance as of January 31, 2009 $138,268 $ Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/ (depreciation) on the instrument. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: April 1, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: April 1, 2009 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: April 1, 2009 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Funds Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: October 31, 2009 Date of reporting period: January 31, 2009 Item 1. Schedule of Investments: Putnam Absolute Return 700 Fund The fund's portfolio 1/31/09 (Unaudited) COMMON STOCKS (10.3%)(a) Shares Value Beverage (0.4%) Pepsi Bottling Group, Inc. (The) 1,400 $27,006 PepsiCo, Inc. 500 25,115 Biotechnology (0.5%) Amgen, Inc. (NON) 800 43,880 Biogen Idec, Inc. (NON) 600 29,190 Chemicals (0.2%) Dow Chemical Co. (The) 2,900 33,611 Coal (0.2%) Alpha Natural Resources, Inc. (NON) 1,900 31,008 Computers (0.8%) Brocade Communications Systems, Inc. (NON) 11,000 41,910 Seagate Technology (Cayman Islands) 7,300 27,667 Western Digital Corp. (NON) 2,700 39,636 Conglomerates (0.2%) Walter Industries, Inc. 1,800 33,192 Consumer goods (0.4%) Eastman Kodak Co. 4,700 21,291 Estee Lauder Cos., Inc. (The) Class A 1,000 26,250 Electronics (0.2%) LSI Logic Corp. (NON) 8,800 27,984 Energy (oil field) (0.3%) FMC Technologies, Inc. (NON) 1,300 38,467 Engineering and construction (0.2%) Fluor Corp. 700 27,230 Financial (0.4%) CapitalSource, Inc. 7,200 26,208 JPMorgan Chase & Co. 1,000 25,510 Food (0.2%) Corn Products International, Inc. 1,100 25,465 Health-care services (0.3%) CIGNA Corp. 2,700 46,872 Insurance (0.4%) Axis Capital Holdings, Ltd. (Bermuda) 1,000 24,260 XL Capital, Ltd. Class A (Bermuda) 8,500 24,650 Investment banking/Brokerage (0.4%) Raymond James Financial, Inc. 1,800 33,318 State Street Corp. 800 18,616 Machinery (0.6%) Cummins, Inc. 1,200 28,776 Joy Global, Inc. 1,400 29,162 Manitowoc Co., Inc. (The) 3,600 19,800 Media (0.2%) Interpublic Group of Companies, Inc. (The) (NON) 8,200 27,306 Metals (0.2%) AK Steel Holding Corp. 1,700 13,719 Cliffs Natural Resources, Inc. 600 13,902 Natural gas utilities (0.4%) Energen Corp. 1,000 29,210 Southwestern Energy Co. (NON) 1,000 31,650 Oil and gas (0.5%) Exxon Mobil Corp. 800 61,184 Pharmaceuticals (0.5%) Forest Laboratories, Inc. (NON) 1,800 45,072 King Pharmaceuticals, Inc. (NON) 2,900 25,346 Power producers (0.3%) Mirant Corp. (NON) 800 13,736 NRG Energy, Inc. (NON) 1,400 32,704 Regional Bells (0.2%) Qwest Communications International, Inc. 8,600 27,692 Retail (0.6%) Big Lots, Inc. (NON) 2,100 28,245 BJ's Wholesale Club, Inc. (NON) 900 25,812 Safeway, Inc. 1,300 27,859 Schools (0.2%) Apollo Group, Inc. Class A (NON) 400 32,584 Shipping (0.2%) Ryder System, Inc. 800 27,024 Software (0.9%) Adobe Systems, Inc. (NON) 2,100 40,551 Symantec Corp. (NON) 3,500 53,655 VMware, Inc. Class A (NON) 1,300 26,910 Telecommunications (0.3%) Sprint Nextel Corp. (NON) 15,700 38,151 Textiles (0.1%) Jones Apparel Group, Inc. 5,600 19,376 Total common stocks (cost $1,526,186) CORPORATE BONDS AND NOTES (9.3%)(a) Principal amount Value Aerospace and defense (0.7%) Alliant Techsystems, Inc. sr. sub. notes 6 3/4s, 2016 $50,000 $48,000 L-3 Communications Corp. sr. sub. notes 5 7/8s, 2015 50,000 45,750 Beverage (0.4%) Anheuser-Busch InBev Worldwide, Inc. 144A company guaranty sr. notes 7.2s, 2014 50,000 50,804 Broadcasting (0.4%) DirecTV Holdings, LLC company guaranty sr. unsec. notes 7 5/8s, 2016 50,000 49,125 Chemicals (1.0%) Airgas, Inc. 144A company guaranty sr. sub. notes 7 1/8s, 2018 50,000 46,000 Mosaic Co. (The) 144A sr. unsec. unsub. notes 7 5/8s, 2016 50,000 47,000 Nalco Co. company guaranty sr. unsec. notes 7 3/4s, 2011 50,000 48,250 Containers (0.7%) Crown Americas, LLC/Crown Americas Capital Corp. sr. notes 7 5/8s, 2013 50,000 50,000 Owens Brockway Glass Container, Inc. company guaranty sr. unsec. notes 8 1/4s, 2013 50,000 50,250 Electronics (0.3%) Flextronics International, Ltd. sr. unsec. sub. notes 6 1/2s, 2013 (Singapore) 50,000 41,000 Energy (oil field) (0.4%) Pride International, Inc. sr. unsec. notes 7 3/8s, 2014 50,000 48,000 Weatherford International, Ltd. company guaranty sr. unsec. notes 9 5/8s, 2019 5,000 5,089 Financial (0.3%) Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 50,000 47,500 Forest products and packaging (0.3%) International Paper Co. sr. unsec. notes 7.4s, 2014 50,000 42,284 Gaming and lottery (0.3%) Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. 1st mtge. 6 5/8s, 2014 50,000 36,438 Health care (0.3%) HCA, Inc. sr. sec. notes 9 1/8s, 2014 50,000 48,000 Medical services (0.3%) Service Corporation International sr. notes 7s, 2017 50,000 45,500 Medical technology (0.1%) Fresenius US Finance II, Inc. 144A sr. unsec. notes 9s, 2015 15,000 15,075 Natural gas utilities (0.3%) El Paso Corp. sr. unsec. notes Ser. MTN, 7 3/8s, 2012 50,000 46,375 Oil and gas (0.7%) Range Resources Corp. company guaranty sr. unsec. sub. notes 7 1/2s, 2016 50,000 47,000 Newfield Exploration Co. sr. unsec. sub. notes 7 1/8s, 2018 50,000 44,250 Power producers (0.7%) AES Corp. (The) 144A sec. notes 8 3/4s, 2013 50,000 50,250 NRG Energy, Inc. sr. notes 7 3/8s, 2016 50,000 47,625 Retail (1.0%) Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 6 5/8s, 2011 135,000 114,269 Staples, Inc. sr. unsec. notes 9 3/4s, 2014 20,000 21,250 Technology services (0.4%) Iron Mountain, Inc. company guaranty 8 5/8s, 2013 50,000 49,938 Telecommunications (0.3%) American Tower Corp. 144A sr. notes 7s, 2017 50,000 48,000 Waste Management (0.4%) Allied Waste North America, Inc. company guaranty sr. unsub. sec. notes 7 7/8s, 2013 50,000 50,125 Total corporate bonds and notes (cost $1,269,309) U.S. TREASURY OBLIGATIONS (8.9%)(a) Principal amount Value U.S. Treasury Inflation Index Notes 4 1/4s, January 15, 2010 $252,332 $255,328 3 7/8s, April 15, 2029 258,244 310,422 2 5/8s, July 15, 2017 204,836 214,630 2 3/8s, April 15, 2011 213,886 215,223 2s, January 15, 2014 229,760 229,616 Total U.S. treasury obligations (cost $1,212,869) COLLATERALIZED MORTGAGE OBLIGATIONS (1.0%)(a) Principal amount Value JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 05-LDP4, Class A2, 4.79s, 2042 (F) $150,928 $138,268 Total collateralized mortgage obligations (cost $136,590) SHORT-TERM INVESTMENTS (63.2%)(a) Principal amount/shares Value Federated Prime Obligations Fund 8,576,072 $8,576,072 U.S. Treasury Bills with yields ranging from 0.29 to 0.39%, maturity date November 19, 2009 $123,000 122,379 Total short-term investments (cost $8,698,766) TOTAL INVESTMENTS Total investments (cost $12,843,720) (b) WRITTEN OPTIONS OUTSTANDING at 1/31/09 (premiums received $137,604) (Unaudited) Contract Expiration date/ amount strike price Value Adobe Systems, Inc. (Call) $2,100 Feb-09/23.69 $98 AK Steel Holding (Call) 1,700 Feb-09/10.32 204 Alpha Natural Resources, Inc. (Call) 1,900 Feb-09/17.79 2,117 Amgen, Inc. (Call) 800 Feb-09/63.59 27 Apollo Group, Inc. (Call) 400 Feb-09/85.08 1,076 Axis Capital Holdings, Ltd. (Call) 1,000 Feb-09/31.81 64 Big Lots, Inc. (Call) 2,100 Feb-09/15.94 222 Biogen Idec, Inc. (Call) 600 Feb-09/52.52 499 BJ's Wholesale Club, Inc. (Call) 900 Feb-09/37.40 52 Brocade Communications Systems, Inc. (Call) 11,000 Feb-09/3.06 9,225 CapitalSource, Inc. (Call) 7,200 Feb-09/4.73 42 CIGNA Corp. (Call) 2,700 Feb-09/18.58 1,911 Cliffs Natural Resources, Inc. (Call) 600 Feb-09/28.33 237 Corn Products International, Inc. (Call) 1,100 Feb-09/31.60 130 Cummins, Inc. (Call) 1,200 Feb-09/29.47 380 Dow Chemical Co. (The) (Call) 2,900 Feb-09/16.54 236 Eastman Kodak Co. (Call) 4,700 Feb-09/7.29 39 Energen Corp. (Call) 1,000 Feb-09/32.49 438 Estee Lauder Cos., Inc. (The) (Call) 1,000 Feb-09/34.05 18 Exxon Mobil Corp. (Call) 800 Feb-09/88.21 29 Fluor Corp. (Call) 700 Feb-09/50.14 106 FMC Technologies (Call) 1,300 Feb-09/26.21 5,459 Forest Laboratories, Inc. (Call) 1,800 Feb-09/27.97 130 Interpublic Group of Companies, Inc. (The) (Call) 8,200 Feb-09/4.33 505 Jones Apparel Group, Inc. (Call) 5,600 Feb-09/6.64 47 Joy Global, Inc. (Call) 1,400 Feb-09/25.52 441 JPMorgan Chase & Co. (Call) 1,000 Feb-09/34.51 116 King Pharmaceuticals, Inc. (Call) 2,900 Feb-09/11.61 27 LSI Logic Corp. (Call) 8,800 Feb-09/3.53 992 Manitowoc Company, Inc. (Call) 3,600 Feb-09/9.57 44 Mirant Corp. (Call) 800 Feb-09/20.66 101 NRG Energy, Inc. (Call) 1,400 Feb-09/25.25 768 Pepsi Bottling Group, Inc. (The) (Call) 1,400 Feb-09/24.76 71 Pepsico, Inc. (Call) 500 Feb-09/60.49 6 Qwest Communications International, Inc. (Call) 8,600 Feb-09/3.92 361 Raymond James Financial, Inc. (Call) 1,800 Feb-09/19.10 1,788 Ryder System, Inc. (Call) 800 Feb-09/42.80 115 S&P 500 Emini (Put) 37 Feb-09/750.00 21,275 Safeway, Inc. (Call) 1,300 Feb-09/26.33 39 Seagate Technology (Call) 7,300 Feb-09/4.88 613 Southwestern Energy Co. (Call) 1,000 Feb-09/32.29 1,906 Sprint Nextel Corp. (Call) 15,700 Feb-09/1.98 8,878 State Street Corp. (Call) 800 Feb-09/43.22 16 Symantec Corp. (Call) 3,500 Feb-09/14.89 3,899 VMware, Inc. (Call) 1,300 Feb-09/26.30 113 Walter Industries, Inc. (Call) 1,800 Feb-09/19.32 2,746 Western Digital Corp. (Call) 2,700 Feb-09/12.72 6,126 XL Capital, Ltd. (Call) 8,500 Feb-09/3.96 1,453 Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 1/31/09 (Unaudited) Fixed payments Termi- received Swap counterparty / Notional nation (paid) by fund Unrealized Referenced debt* amount date per annum (depreciation) Deutsche Bank AG Macy's Retail Holdings, 7.45%,7/15/17 $114,750 6/20/11 (825 bp) $(3,524) Total * Payments related to the reference debt are made upon a credit default event. NOTES (a) Percentages indicated are based on net assets of $13,763,824 . (b) The aggregate identified cost on a tax basis is $12,843,720, resulting in gross unrealized appreciation and depreciation of $107,571 and $188,444, respectively, or net unrealized depreciation of $80,873. (NON) Non-income-producing security. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as a Level 2 or Level 3 for FASB 157 disclosures based on the securities valuation inputs. On January 31, 2009, fair value pricing was also used for certain foreign securities in the portfolio. At January 31, 2009, liquid assets totaling $53,910 have been designated as collateral for open options contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued at fair value on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the funds manager, a wholly-owned subsidiary of Putnam Investments, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation which Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Credit default contracts The fund may enter into credit default contracts to provide a measure of protection against risk of loss following a default, or other credit event in respect of issuers within an underlying index or a single issuer, or to gain credit exposure to an underlying index or issuer. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities The funds maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk is mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements (SFAS 157). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. The Standard establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of January 31, 2009: Valuation inputs Investments in securities Other financial instruments* Level 1 $9,993,834 $ Level 2 2,630,745 58,895 Level 3 138,268 Total $12,762,847 $58,895 * Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/(depreciation) on the instrument. The following is a reconciliation of Level 3 assets as of January 31, 2009: Investment in securities Other financial instruments* Balance as of December 24, 2008 (commencement of operations) $ $ Accrued discounts/premiums Realized gain/loss Change in net unrealized appreciation/(depreciation) Net purchases/sales Net transfers in and/or out of Level 3 138,268 Balance as of January 31, 2009 $138,268 $ * Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/ (depreciation) on the instrument. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: April 1, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: April 1, 2009 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: April 1, 2009 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Funds Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: October 31, 2009 Date of reporting period: January 31, 2009 Item 1. Schedule of Investments: Putnam Absolute Return 1000 Fund had no holdings as of January 31, 2009. Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: April 1, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: April 1, 2009 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: April 1, 2009
